                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

CALVIN DUMAS                                                     CIVIL ACTION

VERSUS                                                           NO. 20-369

BP EXPLORATION & PRODUCTION, INC. ET AL.                         SECTION “J”(2)


                                     ORDER

      The Court, after considering the complaint, the record, the applicable law, and

the Magistrate Judge’s Report and Recommendation (Rec. Doc. 6), and finding that

as of this date no party filed objections to the Magistrate Judge’s Report and

Recommendation,     hereby   approves    the    Magistrate   Judge’s   Report    and

Recommendation and adopts it as its opinion. Accordingly,

      IT IS ORDERED that defendant’s motion to dismiss (Rec. Doc. 4), is

DENIED.

      IT IS FURTHER ORDERED that the instant matter is hereby

TRANSFERRED to the United States District Court for the Northern District of

Florida.

      New Orleans, Louisiana, this 2nd day of April, 2020.




                                               __________________________________
                                               UNITED STATES DISTRICT JUDGE
